             Case 1:20-cv-08211-JPC Document 47 Filed 05/13/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
THE BANK OF NEW YORK MELLON,                                           :
                                                                       :
                                    Plaintiff,                         :                 20-CV-8206 (JPC)
                                                                       :                 20-CV-8209 (JPC)
                  -v-                                                  :                 20-CV-8211 (JPC)
                                                                       :
SAMARCO MINERACAO S.A.,                                                :                     ORDER
                                                                       :
                                    Defendant                          :
                                                                       :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

        On May 13, 2021, the parties filed a letter updating the Court on the Chapter 15 Proceeding

that the duly-appointed foreign representative of Defendant Samarco Mineração S.A. (“Samarco”)

filed in the United States Bankruptcy Court for the Southern District of New York. Dkt. 46. 1 In

that letter, the parties represented that the Bankruptcy Court held a hearing, during which it

recognized the Brazilian judicial reorganization proceeding as the foreign main proceeding

pursuant to 11 U.S.C. § 1517, and entered an order that, among other things, enjoined all actions

against Samarco or any of its assets located within the territorial jurisdiction of the United States.

Id.

        In light of the Bankruptcy Court’s order, these cases are stayed pending further order of the

Court. The parties shall submit an update within one week of any decision of the Bankruptcy Court

lifting the injunction or otherwise resolving these claims.

        SO ORDERED.

Dated: May 13, 2021                                          __________________________________
       New York, New York                                             JOHN P. CRONAN
                                                                    United States District Judge




        1
            For ease of reference, the Court refers to the docket numbers in 20 Civ. 8206.
